DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 12/23/2021. The claim amendments are entered. Presently, claims 1-2, 4-6, 9, 13-14, 16-18, and 21 remain pending. Claims 1 and 13 have been amended.
Regarding the 35 U.S.C 101 rejection of claims 1-2, 4-6, 9, 13-14, 16-18, and 21, the 35 U.S.C 101 rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 12/23/2021 regarding the 103 rejection have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    284
    546
    media_image1.png
    Greyscale

Examiner response: Examiner respectfully disagrees. Applicant is arguing that the cited prior arts, although teaching a posterior probability and updating said posterior probability, do not teach “updating a vehicle’s manufacturer’s calibration”. A manufacturer, as understood by the Examiner, is a person or company that makes and sells goods. Therefore, Examiner interprets “updating the manufacturer’s vehicle calibration” as changing the original value (i.e. posterior probability distribution) that was set by the person, company, or entity that created the system/product. This interpretation is supported by page 12 lines 1-7 of the present application. 
    PNG
    media_image2.png
    301
    635
    media_image2.png
    Greyscale

Please see pages 4-7 in the response to arguments of the Office Action mailed 09/39/2021. In addition, Greene discloses the updating of the dynamic model (i.e. mathematical model used to calculated a posterior probability) (see e.g., Greene., paragraph [0145] There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system. For example, the system can update or replace a dynamics model specific to a vehicle without changing any of the other algorithms in the system. Another advantage of the model-based approach is that it makes the system independent of training data and statistical learning. It is possible to plug in fixed, a priori models. It is also possible to use training data and statistical learning to improve the models before plugging them into the system. Furthermore, it is possible to improve the models dynamically when the system is running.)
Thus, Wang, Flask, Greene, and Barfield teach “updating the manufacturer's vehicle calibration based on the posterior probability collision distribution”. 
Applicant argues: 
    PNG
    media_image3.png
    348
    618
    media_image3.png
    Greyscale

Examiner response: Zeng teaches using principle component analysis to reduce the number of features used to determine the conditional collision probability distribution (para [0048] The feature extraction module 114 monitors the images areas of the modified image and determines a feature descriptor for each image area. The feature descriptor may be determined using feature extraction algorithms and transforms such as histogram of predetermined distinguishing features such as vertical edges, symmetry, histogram of gradient orientation (HOG), and using projection onto a linear subspace, e.g., principle component analysis.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 9, 13-14, 16-18, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claims 1 and 13 recite the limitation: “updating the manufacturer's vehicle calibration based on the posterior probability collision distribution acquired from all drivers involved in the calculation of the posterior probability collision distribution”. Based on “the posterior probability collision distribution acquired from all drivers” appears to lack antecedent basis. The limitation implies that the posterior probability collision distribution is acquired from multiple drivers. However, the previous limitations only refer to a receiving a posterior probability collision distribution from a single driver. For example, the second limitation recites developing an individual driver model driver's personal profile that includes one or more characteristics selected from gender, age, education, driving age, and annual distance driven”. The third limitation recites receiving driver and vehicle data from a single driver: “receiving behavioral and physiological driver data acquired from a driver when a vehicle is driven and vehicular data acquired from the vehicle being driven by the driver, wherein physiological driver data includes skin conductance and heart rate”. The conditional probability is then calculated using the driver data, driver model, and vehicle data. After, the conditional probability is used to calculate. It is unclear where or when “the posterior probability collision distribution” is being acquired from all drivers involved in the calculation of the posterior probability distribution because the claim recites a calculation involving only one driver. It appears the claim should recite a plurality of posterior probability collision distributions as supported by page 12 lines 1-7 of the present application.

    PNG
    media_image2.png
    301
    635
    media_image2.png
    Greyscale

Claims 2, 4-6, 9, 14, 16-18, and 21 are dependent claims that do not cure the deficiencies and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US-20090040054-A1; hereinafter Wang) in view of Flask et al. ("A segment level analysis of multi-vehicle motorcycle crashes in Ohio using Bayesian multi-level mixed effects models."; hereinafter Flask), Greene et al. (US 20080312832 A1; hereinafter Greene), and Barfield et al. US-20170101093-A1”; hereinafter Barfield).
Regarding Claim 1,
Wang teaches a method for real-time collision avoidance in moving vehicles, comprising the steps of: 
initializing a prior collision distribution from a manufacturer's vehicle calibration (para [0034] Q=[q.sub.1, q.sub.2, . . . , q.sub.N] is a (hidden) state sequence where each 
    PNG
    media_image4.png
    22
    135
    media_image4.png
    Greyscale
 is the prior probabilities of s.sub.i being the first state of a state sequence;); 
receiving behavioral and physiological driver data acquired from a driver when a vehicle is driven and vehicular data acquired from the vehicle being driven by the driver (para [0024] The system captures the driver's physiological data, the driver's visual behavior and the vehicle's dynamic state. With respect to the Driver's Physiological Data (F.sub.1), although a driver's knowledge, skill, perceptual and cognitive abilities is almost constant during any driving session, the driver's behavior is a critical risk-increasing factor. A driver's behavior is affected by fatigue, poor vision, major distraction, etc condition, and is reflected in the variation of his/her physiological data. Hence, the physiological data provides the most accurate techniques for monitoring driver's vigilance level.), wherein physiological driver data includes skin conductance and heart rate (para [0024] TABLE-US-00001 TABLE 1 Driver's Physiological Data (F.sub.1) ID Description 1 Respiration pro/flex on stomach 2 Heart Rate/Blood Volume Pulse pro/flex 3 Skin temperature pro/flex 4 Skin Conductance pro/flex 5 Blood Volume Pulse amplitude 6 Inter-Beat Interval from Blood Volume Pulse 7 Heart Rate Max-Heart Rate Min 8 Respiration amplitude 9 Respiration period); 
determining a conditional collision probability (para [0040] The CRF computes the conditional probability 
    PNG
    media_image5.png
    21
    79
    media_image5.png
    Greyscale
) using features derived from the driver data and the vehicular data (para [0022] In one implementation, three types of features were collected, specifically the vehicle dynamic parameters, the driver's physiological data and the driver's behavior feature.) and a model for the driver para [0042] The entire feature sequences are fed to the trained CRF model, and a probability score of each feature vector being either of the two state is computed.);
 calculating posterior probability collision distribution (para [0033] 
    PNG
    media_image6.png
    57
    180
    media_image6.png
    Greyscale
 ) from the conditional collision probability and the prior collision distribution (para [0033] 
    PNG
    media_image7.png
    38
    263
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    53
    161
    media_image8.png
    Greyscale
); and
 determining a probability of a collision from the posterior probability collision (para [0035] The danger level DL at time t is selected to be the logarithm likelihood of the frame being generated by the "crashed" HMM over that generated by the "safe" HMM, which is computed as follows: 
    PNG
    media_image9.png
    40
    253
    media_image9.png
    Greyscale
).
determining that a probability of collision is high (para [0062] To illustrate the metric, let the predicted danger time being where the computed danger value is below a threshold, and the threshold is selected in the way that the total predicted danger time would take .omega. (.omega..epsilon.(0,0.2] can be regarded as the sensitivity of the predictor) fraction of the sequence length T, hence the predicted danger time adds up to t.sub.p=.OMEGA..times.T. Let t.sub.d seconds before each crash point till that crash being real danger time, and thus the total real danger time adds up to t.sub.r. The prediction precision can then be expressed as 
P ( t d ) = t p t r t p ##EQU00011##), and
Wang does not explicitly disclose
developing an individual model according to a driver’s personal profile that includes one or more characteristics selected from gender, age, education, driving age, and annual distance driven;
receiving demographic data and driving history data of the driver; 
updating the manufacturer's vehicle calibration based on the posterior probability collision distribution acquired from all drivers involved in the calculation of the posterior probability collision distribution;
intervening in the driver's operation, of the vehicle, in response to said determining that a probability of collision is high;
However, Flask (“A segment level analysis of multi-vehicle motorcycle crashes in Ohio using Bayesian multi-level mixed effects models”) teaches
receiving demographic data and driving history data of the driver (pg. 48; Col. 1; US Census data (US Census Bureau, 2011) were used to include demographic information that described the different regions of Ohio in a manner similar to Aguero-Valverde and Jovanis (2006). Knowledge about the household demographics – such as the per-cent of residents over age 65, percentage of residents under the poverty level, and the mean travel time to work – was included in the model.); 

Doing so would allow for modeling motorcycle accidents (pg. 48 col. 2; This form of modeling is particularly advantageous in studies such as this, since motorcycle-specific ADT and VMT are difficult to measure.).
Greene (US 20080312832 A1) teaches
initializing a prior collision distribution from a manufacturer's vehicle calibration (para [0113] “the prior probabilities for the two individual scenarios, p.sub.s.sub.i and p.sub.s.sub.j, which are fixed probabilities stored in the scenario library as part of the a priori information”).
receiving…driving history data of the driver (para [0156] “In addition, or alternatively, the system can adopt a "rational-decision" model, where the driver rationality is formulated as a binary variable with a value of 0 for the "irrational-decision" state and 1 for the "rational-decision" state. This driver rationality variable indicates whether the driver makes a rational decision on his/her judgment about potential collision.” This teaches collecting driver behavioral data);
determining a conditional collision probability using features derived from the driver data and the vehicular data and the model for the driver (para [0158] “In the embodiment described above, the specialized assessor assesses collision risk by inference in the state space (position, velocity, and alertness) based on models of behavior.” This teaches using models of vehicle data i.e “velocity” and driver data i.e “alertness” to determine a collision probability; para [162] “p ( x t + N | x t ) = .intg. x t + N - 1 p ( x t + N | x t + N - 1 ) p ( x t + N - 1 | x t ) x t + N - 1 .”).
the posterior probability collision distribution (para [0161] For the filtering problem, the system adopts the generic formulation of sequential Bayesian filtering. Here the observation at time t is denoted as z.sup.t, and the observation history (from time 0 up to t) is denoted as z.sup.t. Sequential Bayesian filtering updates the posterior of a underlying state x as:p(x.sup.t+1|z.sup.t+1)=.gamma.p.sub.o(z.sup.t+1|x.sup.t+1).intg..sub.Xp.sub.d(x.sup.t- +1|x.sup.t)p(x.sup.t| z.sup.t)dx.sup.t. (2)) acquired from all drivers involved in the calculation of the posterior probability collision distribution (para [0163] From the predicted states of the primary and non-primary principals from t to time horizon t+N, the specialized assessor can evaluate risks and predicts (1) whether an accident is likely, (2) when and where the accident may occur, and (3) how severe the accident is. This information is then returned to preliminary assessor, delivered to the HMI module, and possibly results in a warning to the driver.);
	It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine vehicle sensors of Green et al. with the sensors of Wang et al.
	Doing so would allow for collecting driver data non-intrusively (para [0005] To develop non-intrusive driving risk monitoring and alerting system, two sets of features are available. The first is to monitor the drivers' visual behavior using remote camera(s) and apply computer vision techniques to extract features that are correlated to their fatigue state.).
	Barfield (US 20170101093 A1) teaches
para [0041] Modeling approaches may be trained to predict binary outcomes y, such as `Collision` and `No Collision`, or may be trained to predict more nuanced metrics such as the probability of a collision, and may be further constructed to output a confidence estimate associated with the prediction.) according to a driver’s personal profile that includes one or more characteristics selected from gender, age, education, driving age, and annual distance driven (para [0034] Data collection module 210 may collect user data 201-D from telematics unit 130 and/or user device 140. As described in greater detail below, user data 201-D may be used in collision avoidance algorithms for making more refined distinctions when avoiding collisions. User data 201-D may include, for example, the age and experience level of the driver, the historical driving patterns of the driver, the familiarity of the driver with his or her surroundings, or any known medical conditions.);
	receiving…driving history data of the driver (para [0034] Data collection module 210 may collect user data 201-D from telematics unit 130 and/or user device 140… User data 201-D may include, for example, the age and experience level of the driver, the historical driving patterns of the driver, the familiarity of the driver with his or her surroundings, or any known medical conditions.);
determining that a probability of collision is high (para [0050] ision module 230 may use prediction data 203 (e.g., collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C) to identify one or more actions to recommend to the driver of vehicle 101 and/or to collision avoidance unit 170. For example, given a specific collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C, decision module 230 may determine an appropriate response for collision avoidance, such as by mapping collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C to a specific response. And para [0058] If the response score is below a high threshold score (e.g., 0.8), but greater than the intermediate threshold score (e.g., 0.6), decision module 230 may take a partial control of vehicle 101.), and 
intervening in the driver's operation, of the vehicle, in response to said determining that a probability of collision is high (para [0075] For example, decision module 230 may generate a response score from collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C and may select an action based on the resulting response score. For example, decision module 230 may determine whether the take no action, warn the driver, take partial control of vehicle 101, and/or take total control of vehicle 101.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wang’s method of predicting a collision probability with Barfield’s method of predicting a collision probability.
Doing so would allow for selecting an appropriate response to avoid a collision (Abs. An appropriate response may be selected based on the likelihood of the collision, the likelihood of avoiding the collision, and the risk associated with the collision.)
Regarding Claim 2,
para [0071] “In one embodiment, the reasoning layer can be viewed as an information screening mechanism that filters through a large amount of real-time sensor data and determines the most effective way to warn a user of potential collisions. This information screening mechanism is particularly useful when the primary principal is continuously receiving sensor information, a majority of which may not pertain to potential collisions”; Driver data and vehicle data is fed into the system at real-time while the vehicle is being driven).
Regarding Claim 4,
Wang, Greene, Barfield and Flask teach the method of claim 2. Greene et al. further teaches wherein the vehicular data includes one or more of distance to detected risk (DDR), time to collision (TTC), speed, gas-pedal, brake-pedal, and steering-wheel (fig. 10; para [0094] “The centerline of the cone is then formed by applying the displacement to the entire trajectory, and by creating a dynamics that follows the displacement at the current speed of the principal.” Speed is collected from the vehicle data).
Regarding Claim 5,
Wang, Greene, Barfield and Flask teach the method of claim 2. Greene et al. further teaches wherein features extracted from the driver data and the vehicular data include one or more of mean values, standard deviations, minimum values and maximum values, and on-road time percentages (para [0173] “Because a Gaussian distribution can be completely characterized by its mean and covariance, the Kalman filtering equations update the mean [circumflex over (x)]Ex.sup.t| z.sup.t and the variance P.sup.tE(x.sup.t-[circumflex over (x)])(x.sup.t-[circumflex over (x)]).sup.T sequentially as measurements are observed.” A mean is updated based on measurements observed from the data collected).
Regarding Claim 6,
Wang, Greene, Barfield and Flask teach the method of claim 1. Wang further teaches wherein the driver data (para [0024] Table 1) and the vehicular data (para [0027] Table 3) is combined into a single dataset synchronized by time of acquisition (para [0029] Hence to synchronize F.sub.1, F.sub.2 and F.sub.3, the following statistical features are derived using a fixed sliding window size T.sub.w and step size T.sub.s: 
[F;.DELTA.F;F.sup.2;.DELTA..sup.2F] 
[0029] where F=[max(F.sub.n), min(F.sub.n), mean(F.sub.n), variance(F.sub.n)] and n can be any combination of 1, 2 and 3. Examiner note: Behavior/physiological data is denoted by F1 in table 1 and distance metrics/vehicle dynamics denoted by F3 in table 3);
Regarding Claim 13,
Wang teaches a non-transitory program storage device readable by a computer, tangibly embodying a program of instructions executed by the computer to perform the method steps for real-time collision avoidance in moving vehicles, comprising the steps of:
para [0034] Q=[q.sub.1, q.sub.2, . . . , q.sub.N] is a (hidden) state sequence where each 
    PNG
    media_image4.png
    22
    135
    media_image4.png
    Greyscale
 is the prior probabilities of s.sub.i being the first state of a state sequence;); 
receiving behavioral and physiological driver data acquired from a driver when a vehicle is driven and vehicular data acquired from the vehicle being driven by the driver (para [0024] The system captures the driver's physiological data, the driver's visual behavior and the vehicle's dynamic state. With respect to the Driver's Physiological Data (F.sub.1), although a driver's knowledge, skill, perceptual and cognitive abilities is almost constant during any driving session, the driver's behavior is a critical risk-increasing factor. A driver's behavior is affected by fatigue, poor vision, major distraction, etc condition, and is reflected in the variation of his/her physiological data. Hence, the physiological data provides the most accurate techniques for monitoring driver's vigilance level.), wherein physiological driver data includes skin conductance and heart rate (para [0024] TABLE-US-00001 TABLE 1 Driver's Physiological Data (F.sub.1) ID Description 1 Respiration pro/flex on stomach 2 Heart Rate/Blood Volume Pulse pro/flex 3 Skin temperature pro/flex 4 Skin Conductance pro/flex 5 Blood Volume Pulse amplitude 6 Inter-Beat Interval from Blood Volume Pulse 7 Heart Rate Max-Heart Rate Min 8 Respiration amplitude 9 Respiration period); 
determining a conditional collision probability (para [0040] The CRF computes the conditional probability 
    PNG
    media_image5.png
    21
    79
    media_image5.png
    Greyscale
) using features derived from the driver data and the vehicular data (para [0022] In one implementation, three types of features were collected, specifically the vehicle dynamic parameters, the driver's physiological data and the driver's behavior feature.) and a model for the driver (para [0042] The entire feature sequences are fed to the trained CRF model, and a probability score of each feature vector being either of the two state is computed.); 
calculating posterior probability collision distribution (para [0033] 
    PNG
    media_image6.png
    57
    180
    media_image6.png
    Greyscale
 )  from the conditional collision probability and the prior collision distribution (para [0033] 
    PNG
    media_image7.png
    38
    263
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    53
    161
    media_image8.png
    Greyscale
); and 
determining a probability of a collision from the posterior probability collision (para [0035] The danger level DL at time t is selected to be the logarithm likelihood of the frame being generated by the "crashed" HMM over that generated by the "safe" HMM, which is computed as follows: 
    PNG
    media_image9.png
    40
    253
    media_image9.png
    Greyscale
).
determining that a probability of collision is high (para [0062] To illustrate the metric, let the predicted danger time being where the computed danger value is below a threshold, and the threshold is selected in the way that the total predicted danger time would take .omega. (.omega..epsilon.(0,0.2] can be regarded as the sensitivity of the predictor) fraction of the sequence length T, hence the predicted danger time adds up to t.sub.p=.OMEGA..times.T. Let t.sub.d seconds before each crash point till that crash being real danger time, and thus the total real danger time adds up to t.sub.r. The prediction precision can then be expressed as 
P ( t d ) = t p t r t p ##EQU00011##), and
Wang does not explicitly disclose
receiving demographic data…
developing an individual model according to a driver’s personal profile that includes one or more characteristics selected from gender, age, education, driving age, and annual distance driven;
updating the manufacturer's vehicle calibration based on the posterior probability collision distribution acquired from all drivers involved in the calculation of the posterior probability collision distribution;
intervening in the driver's operation, of the vehicle, in response to said determining that a probability of collision is high;
However, Flask teaches
	receiving demographic data… (pg. 48; Col. 1; US Census data (US Census Bureau, 2011) were used to include demographic information that described the different regions of Ohio in a manner similar to Aguero-Valverde and Jovanis (2006).Knowledge about the household demographics – such as the per-cent of residents over age 65, percentage of residents under the poverty level, and the mean travel time to work – was included in the model.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the collision model of Wang with the collision model of Flask.
pg. 48 col. 2; This form of modeling is particularly advantageous in studies such as this, since motorcycle-specific ADT and VMT are difficult to measure.).
Greene (US 20080312832 A1) teaches
initializing a prior collision distribution from a manufacturer's vehicle calibration (para [0113] “the prior probabilities for the two individual scenarios, p.sub.s.sub.i and p.sub.s.sub.j, which are fixed probabilities stored in the scenario library as part of the a priori information”).
receiving…driving history data of the driver (para [0156] “In addition, or alternatively, the system can adopt a "rational-decision" model, where the driver rationality is formulated as a binary variable with a value of 0 for the "irrational-decision" state and 1 for the "rational-decision" state. This driver rationality variable indicates whether the driver makes a rational decision on his/her judgment about potential collision.” This teaches collecting driver behavioral data);
determining a conditional collision probability using features derived from the driver data and the vehicular data and a model for the driver (para [0158] “In the embodiment described above, the specialized assessor assesses collision risk by inference in the state space (position, velocity, and alertness) based on models of behavior.” This teaches using models of vehicle data i.e “velocity” and driver data i.e “alertness” to determine a collision probability; para [162] “p ( x t + N | x t ) = .intg. x t + N - 1 p ( x t + N | x t + N - 1 ) p ( x t + N - 1 | x t ) x t + N - 1 .”).
updating the manufacturer's vehicle calibration based on the posterior probability collision distribution (para [0161] For the filtering problem, the system adopts the generic formulation of sequential Bayesian filtering. Here the observation at time t is denoted as z.sup.t, and the observation history (from time 0 up to t) is denoted as z.sup.t. Sequential Bayesian filtering updates the posterior of a underlying state x as:p(x.sup.t+1|z.sup.t+1)=.gamma.p.sub.o(z.sup.t+1|x.sup.t+1).intg..sub.Xp.sub.d(x.sup.t- +1|x.sup.t)p(x.sup.t| z.sup.t)dx.sup.t. (2)) acquired from all drivers involved in the calculation of the posterior probability collision distribution (para [0163] From the predicted states of the primary and non-primary principals from t to time horizon t+N, the specialized assessor can evaluate risks and predicts (1) whether an accident is likely, (2) when and where the accident may occur, and (3) how severe the accident is. This information is then returned to preliminary assessor, delivered to the HMI module, and possibly results in a warning to the driver.);
	It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine vehicle sensors of Green et al. with the sensors of Wang et al.
	Doing so would allow for collecting driver data non-intrusively (para [0005] To develop non-intrusive driving risk monitoring and alerting system, two sets of features are available. The first is to monitor the drivers' visual behavior using remote camera(s) and apply computer vision techniques to extract features that are correlated to their fatigue state.).
Barfield (US 20170101093 A1) teaches
developing an individual model (para [0041] Modeling approaches may be trained to predict binary outcomes y, such as `Collision` and `No Collision`, or may be trained to predict more nuanced metrics such as the probability of a collision, and may be further constructed to output a confidence estimate associated with the prediction.) according to a driver’s personal profile that includes one or more characteristics selected from gender, age, education, driving age, and annual distance driven (para [0034] Data collection module 210 may collect user data 201-D from telematics unit 130 and/or user device 140. As described in greater detail below, user data 201-D may be used in collision avoidance algorithms for making more refined distinctions when avoiding collisions. User data 201-D may include, for example, the age and experience level of the driver, the historical driving patterns of the driver, the familiarity of the driver with his or her surroundings, or any known medical conditions.);
	receiving…driving history data of the driver (para [0034] Data collection module 210 may collect user data 201-D from telematics unit 130 and/or user device 140… User data 201-D may include, for example, the age and experience level of the driver, the historical driving patterns of the driver, the familiarity of the driver with his or her surroundings, or any known medical conditions.);
determining that a probability of collision is high (para [0050] ision module 230 may use prediction data 203 (e.g., collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C) to identify one or more actions to recommend to the driver of vehicle 101 and/or to collision avoidance unit 170. For example, given a specific collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C, decision module 230 may determine an appropriate response for collision avoidance, such as by mapping collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C to a specific response. And para [0058] If the response score is below a high threshold score (e.g., 0.8), but greater than the intermediate threshold score (e.g., 0.6), decision module 230 may take a partial control of vehicle 101.), and 
intervening in the driver's operation, of the vehicle, in response to said determining that a probability of collision is high (para [0075] For example, decision module 230 may generate a response score from collision probability and confidence 203-A, avoidance probability 203-B, and/or risk score 203-C and may select an action based on the resulting response score. For example, decision module 230 may determine whether the take no action, warn the driver, take partial control of vehicle 101, and/or take total control of vehicle 101.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wang’s method of predicting a collision probability with Barfield’s method of predicting a collision probability.
Doing so would allow for selecting an appropriate response to avoid a collision (Abs. An appropriate response may be selected based on the likelihood of the collision, the likelihood of avoiding the collision, and the risk associated with the collision.)
Regarding Claim 14,
Claim 14 is a program product that corresponds to the method of claim 1. Claim 14 is substantially similar to claim 2 and is rejected on the same grounds. 
Regarding Claim 16, 

Regarding Claim 17,
Claim 17 is a program product that corresponds to the method of claim 2. Claim 17 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is a program product that corresponds to the method of claim 1. Claim 18 is substantially similar to claim 6 and is rejected on the same grounds.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US-20090040054-A1; hereinafter Wang) in view of Flask et al. ("A segment level analysis of multi-vehicle motorcycle crashes in Ohio using Bayesian multi-level mixed effects models."; hereinafter Flask), Greene et al. (US 20080312832 A1; hereinafter Greene), Barfield et al. US-20170101093-A1”; hereinafter Barfield), and Zeng (US-20180164825-A1).
Regarding Claim 9,
Wang, Greene and Flask teach the method of claim 1.
Wang, Greene and Flask do not teach using principle component analysis to reduce the number of features used to determine the conditional collision probability distribution.
	However, Zeng teaches
using principle component analysis to reduce the number of features used to determine the conditional collision probability distribution (para [0048] The feature extraction module 114 monitors the images areas of the modified image and determines a feature descriptor for each image area. The feature descriptor may be determined using feature extraction algorithms and transforms such as histogram of predetermined distinguishing features such as vertical edges, symmetry, histogram of gradient orientation (HOG), and using projection onto a linear subspace, e.g., principle component analysis.)
	It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of calculating a motor collision of Greene et al. with the method of calculating a motor collision of Zeng.
	Doing so would allow for data fusion (para [0029] Additionally, the data fusion method described herein above is one exemplary method by which the details of the various input sensors might be fused into a single useful track of an object. However, numerous data fusion methods are known in the art, and the disclosure is not intended to be limited to the particular exemplary embodiment described herein.).
Regarding Claim 21,
Claim 21 is a program product that corresponds to method claim 1. Claim 21 is substantially similar to claim 9 and is rejected on the same grounds.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krumm et al. (US 20070073477 A1) – discloses a Bayesian technique for determining the destination of a vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121